Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
2.	Applicant’s arguments, see remarks page 6-8, filed 2/11/2022, with respect to the rejection(s) of claims 1, 9, 12, 13, 14, 16-18, and 20-21 under 35 U.S.C. § 103 as being unpatentable over Telkki et al. (US 20070287184 A1) in view of Xiang et al. (US 20060071662 A1) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 7, regarding the rejection of claim 1 under 35 U.S.C. § 103 as being unpatentable over Telkki et al. (US 20070287184 A1) in view of Xiang et al. (US 20060071662 A1), that, “Independent claim 1 recites:
obtaining a first distribution of frequencies of the detection medium and a second distribution of frequencies of the detection medium, the detection medium external to the conducting structure; and 
characterizing frequency changes between the first distribution of frequencies of the detection medium and the second distribution of frequencies of the detection medium to obtain internal characteristics of the conducting structure
As acknowledged during the interview, Telkki and Xiang, alone or in combination, do not teach or suggest the subject matter of independent claim 1 recited above. Accordingly, withdrawal of this rejection of independent claim 1, and claims 9 and 12-14 that depend therefrom, is respectfully requested.
Independent claim 16 recites:
wherein internal characteristics of the conducting structure are obtained by obtaining a first distribution of frequencies of the detection medium and a second distribution of frequencies of the detection medium, characterizing frequency changes between the first distribution of frequencies of the detection medium and the second distribution of frequencies of the detection medium by exciting nuclear or electronic spins within the detection medium using a first electromagnetic signal having a first frequency, receiving a second electromagnetic signal having a second frequency from the detection medium
As acknowledged during the interview, Telkki and Xiang, alone or in combination, do not teach or suggest the subject matter of independent claim 16 recited above. Accordingly, withdrawal of this rejection of independent claim 16, and claims 17, 18, 20, and 21 that depend therefrom, is respectfully requested.”

Examiner Response:
Applicant’s arguments, see page 7, filed 2/11/2022, with respect to the rejection(s) of independent claim(s) 1 have been fully considered and are persuasive. However, applicant has amended the claims which necessitates a new ground of rejection. The following underlined limitations are newly added in claim 1, “obtaining a first distribution of frequencies of the detection medium and a second distribution of frequencies of the detection medium, the detection medium external to the conducting structure; and characterizing frequency changes between the first distribution of frequencies of the detection medium and the second distribution of frequencies of the detection medium to obtain internal characteristics of the conducting structure” Therefore, in view of applicant’s claim amendment, Zheng is applied to meet at least the amended limitation in claim 1 and claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Telkki et al. (US 20070287184 A1) in view of  ZHENG (US 20160116540 A1) as set forth below. Applicant’s argument is now moot in view of the newly applied combination of references. Similarly, independent claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Telkki et al. (US 20070287184 A1) in view of ZHENG (US 20060071662 A1) as set forth below. See the rejection set forth below.
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because of the amendment filed on 2/11/2022 and the new amended limitation is not clear from the claim or from the specification or from the figure.

However, for expedite prosecution examiner suggests to incorporate the limitation from dependent claim 7 and limitations from specification Paragraph [0055] to make the claims allowable. 
Applicant representative is invited to call the examiner to discuss the possible amendment to overcome the rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “obtaining a first distribution of frequencies of the detection medium and a second distribution of frequencies of the detection medium, the detection medium external to the conducting structure; and characterizing frequency changes between the first distribution of frequencies of the detection medium and the second distribution of frequencies of the detection medium to obtain internal characteristics of the conducting structure.” The meaning of the language is unclear. Claim recites “first distribution of frequencies” and “second distribution of frequencies”. It is not clear which frequency range is the first distribution of frequency and which frequency range is the second distribution of frequency. How the frequency changes are characterized between the first distribution of frequency and the second distribution of frequency is not clear. The first frequency distribution and the second distribution of frequency is not defined in the claim. Is that two ranges of frequency or what? Therefore, the limitation is not clear.
 For purposes of the present examination the limitation “first frequency distribution and the second distribution of frequency” is construed to mean as the any two different frequencies in the detection medium.  Clarification is required so that the scope of the claim is clear.  

Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 1.

Similarly, independent claim 16 is under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 16.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 8, 9, 12, 13, 14, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Telkki et al. (Hereinafter “Telkki”) in the US Patent Application Publication Number US 20070287184 A1 in view of ZHENG et al. (Hereinafter “ZHENG”) in the US patent Application Publication Number US 20160116540 A1.


Regarding claim 1, Telkki teaches a method of diagnosing a structure [106] in Figure 1 (A method of determining a pore characteristic of a porous substance, a preparation method of preparing a sample for the determination of a pore characteristic of a porous substance with nuclear magnetic resonance spectroscopy; Paragraph [0001] Line 1-5; In 804, a sample is subjected to an external magnetic field 128; Paragraph [0088] Line 1-12; Figure 8), the method comprising: 
providing the structure [106] in a magnetic field (The magnetizing units 102, 104 generate an external magnetic field 128 applied to the sample unit 106, thus inducing a macroscopic magnetization of the NMR active nuclei of substances placed in the sample unit 106; Paragraph [0020] Line 5-9; In 804, a sample is subjected to an external magnetic field 128; Paragraph [0088] Line 1-2; Figure 8); 
exciting nuclear or electronic spins within a detection medium (The sample including the porous substance and a medium with a confined portion 222 confined into the pores of the porous substance and a bulk portion 216 surrounding at least a portion of the porous substance, the sample further including probe gas soluble to the medium and inert to the medium and to the porous substance and having a nuclear magnetic response to electromagnetic stimulation; Paragraph [0088] Line 6-8) using an electromagnetic signal having a first frequency (The NMR apparatus 100 further comprises stimulation means 108, 118 for providing an electromagnetic stimulation for the sample unit 106. The stimulation means typically include a signal generator (SG) 108 and an induction coil 118 placed in the vicinity of the sample unit 106. The signal generator 108 generates an electric signal 120 including radio frequencies that correspond to the energy differences between spin states of the NMR active spins of the substances placed in the external magnetic field 128; Paragraph [0021] Line 1-9; In 806, electromagnetic stimulation is applied to the sample, the electromagnetic stimulation being selected to induce at least one response signal 122 in the probe gas. The electromagnetic stimulation is selected to induce a first response signal 514 in the probe gas dissolved in the confined portion 402 and second response signal 516 in the probe gas dissolved in the bulk portion 404; Paragraph [0089] Line 1-8; Electrical signal including radio frequency which creates the response signal and the response signal corresponds to radio frequency is the first frequency);
receiving an electromagnetic signal having a second frequency from the detection medium (The NMR apparatus 100 further comprises detection means 110, 116 for detecting the response of the NMR active nuclei of the substance placed in the sample unit 106 to the electromagnetic stimulation provided by the stimulation means 108, 118. The detection coil 116 transforms the internal magnetic field into a response signal 122 that characterizes the spin energy levels of the NMR active nuclei of the substances placed in the sample unit 106. A plurality of NMR signals shown in a same scale is referred to as an NMR spectrum. The NMR spectrum may be formed by combining different frequency components of the NMR signal measured at different time instants or by obtaining the different frequency components of the NMR signal in a single measurement or in a series of successive measurements; Paragraph [0022 Line 1-27; It is customary to present the response signal 122 in the frequency domain. In such a case, the response signal 122 is presented in a chemical shift scale that characterizes the frequency content of the response signal 122 in relation to a known reference, such as tetramethyl silane (TMS); Paragraph [0023] Line 1-6; In 808, the at least one response signal is recorded. In an embodiment of the invention, the first response signal 514 and the second response signal 516 are recorded; Paragraph [0090] Line 1-3; Different frequency component is obtained in a single measurement and the obtained different frequency is the second frequency).
obtaining a frequency distribution of the detection medium [216] (The medium is selected so that a magnetic environment is generated for the probe gas confined to the pores 214A, 214B that differs from the magnetic environment of the probe gas dissolved in the bulk medium 216. The different magnetic environments in the pores 214A, 214B and in the bulk medium 216 result in frequency characteristics of the response signal 122 (relation between the medium and the porous material) being generated in the pores 214A, 214B that differs from frequency characteristics being generated in the bulk medium 216. The difference in the magnetic environment in the pores 214A, 214B and in the bulk medium 216, respectively, arises from a physical influence of the pore cavity to the medium; Paragraph [0043] Line 1-12); and
characterizing frequency changes in the distribution of frequency (frequency content of the response signal 122 is generated because of the frequency difference between the different frequency changes of the medium and structure) of the detection medium [216] to obtain internal characteristics of the structure [214 A, 214B] (The influence of the pores 214A, 214B on the confined medium 222 depends on a pore characteristic, such as the size, of the pore 214A, 214B, and consequently, the response signal 122 generated in the probe gas confined to the pore 214A, 214B carries information of the pore characteristic in the frequency content of the response signal 122. In a practical NMR measurement, a porous substance includes a plurality of pores 214A, 214B with different pore characteristics, and the response signal 122 is contributed by a spectrum element characterizing each pore 214A, 214B. Thereby, the response signal 122 includes a frequency distribution that characterizes the pore characteristic distribution of the sample; Paragraph [0044] Line 1-13; Response signal 122 includes frequency distribution which characterize the pore characteristics).
Telkki discloses obtaining a frequency distribution of the detection medium and characterizing frequency changes in the distribution of frequency.
However, Telkki fails to teach that the structure is a conducting structure and obtaining a first distribution of frequencies of the detection medium and a second distribution of frequencies of the detection medium, the detection medium external to the conducting structure; and characterizing frequency changes between the first distribution of frequencies of the detection medium and the second distribution of frequencies of the detection medium.
ZHENG teaches metal-air and metal-free air batteries, and more particularly to apparatus and methods for monitoring the operation of such batteries (Paragraph [0003] Line 2-3), wherein 
the structure is a conducting structure (Apparatus can be used not only for in-situ NMR spectroscopy of metal-air and metal-free air batteries, but also for other electrochemical systems such as Li-ion batteries, Li-ion capacitors, supercapacitors; Paragraph [0081] Line 8-10) and 
obtaining a first distribution of frequencies of the detection medium and a second distribution of frequencies of the detection medium (The in-situ .sup.7Li NMR spectra of Li-air Battery at 14.1 Tesla, for the 1.sup.st and 2.sup.nd Discharge/Charge Cycles is shown in FIG. 10. FIG. 10 shows the in-situ recorded .sup.7Li NMR spectra at 233 MHz (external magnetic field B.sub.0=14T) of a single sample of Li-air battery over first two discharge/charge cycles. The NMR spectra of a single sample of Li-air battery over multiple cycles was recorded; Paragraph [0071] Line 1-7; Figure 10 shows the NMR spectra in different cycle which represents different frequency distribution. First cycle represent first frequency distribution and second cycle represents second frequency distribution), 
the detection medium external to the conducting structure (FIGS. 2-4 illustrate a container apparatus 44 and battery assembly; Paragraph [0049] Line 1; Figure 2 shows that the detection medium external to the conducting structure); and 
characterizing frequency changes between the first distribution of frequencies of the detection medium and the second distribution of frequencies of the detection medium (A gradual increase in the area and broadening of the narrow electrolyte peak is observed with the increase in cycling (1st and 2nd discharge), pointing towards the gradual accumulation of discharge products in the porous carbon cathode, with the broadened signal indicating the chemical shift anisotropy pattern of lithium products. This is actually a superposition of a few extremely broad peaks arising from the products formed during the discharging process due to oxidation reactions involving lithium ions; Paragraph [0072] Line 1-9; By changing the frequency as shown by changing the cycle in figure 10 electrolyte peak is changing because of the oxidation reaction of the detection medium with the conducting structure). The purpose of doing so is to improve the efficiency and capacity of metal-air and nonmetal-air batteries, to provide vital information about chemical and structural changes, which is critical in mitigating the challenges facing this energy storage device, to provide characterization of variety of batteries.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Telkki in view of Zhang, because Zhang teaches to include a conducting structure and to obtain a first distribution of frequencies of the detection medium and a second distribution of frequencies of the detection medium improves the efficiency and capacity of metal-air and nonmetal-air batteries (Paragraph [0006]), provides vital information about chemical and structural changes, which is critical in mitigating the challenges facing this energy storage device (Paragraph [0082] ), provides characterization of variety of batteries.


Regarding claim 2, Telkki fails to teach a method, wherein the conducting structure is a battery, a capacitor, a supercapacitor, or a fuel cell.
ZHENG teaches metal-air and metal-free air batteries, and more particularly to apparatus and methods for monitoring the operation of such batteries (Paragraph [0003] Line 2-3), wherein 
the conducting structure is a battery, a capacitor, a supercapacitor, or a fuel cell (Apparatus can be used not only for in-situ NMR spectroscopy of metal-air and metal-free air batteries, but also for other electrochemical systems such as Li-ion batteries, Li-ion capacitors, supercapacitors; Paragraph [0081] Line 8-10). The purpose of doing so is to improve the efficiency and capacity of metal-air and nonmetal-air batteries, to provide vital information about chemical and structural changes, which is critical in mitigating the challenges facing this energy storage device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Telkki in view of Zhang, because Zhang teaches to include a conducting structure as a battery, a capacitor, a supercapacitor, or a fuel cell. improves the efficiency and capacity of metal-air and nonmetal-air batteries (Paragraph [0006]), provides vital information about chemical and structural changes, which is critical in mitigating the challenges facing this energy storage device (Paragraph [0082]).


Regarding claim 3, the combination of Telkki and Xiang fails to teach a method, wherein the measurements are performed either during charging or discharging, either while current is flowing, or while current is stopped.
ZHENG teaches metal-air and metal-free air batteries, and more particularly to apparatus and methods for monitoring the operation of such batteries (Paragraph [0003] Line 2-3); wherein 
the measurements are performed either during charging or discharging, either while current is flowing, or while current is stopped (FIG. 9 depicts plots of the results of in-situ experiments on the assembled Li-air cell: FIG. 9A discharge-charge voltage curves (1.sup.st & 2.sup.nd cycles; and intensity profiles of the cell from the .sup.7Li NMR 2D experiments recorded over 42 hrs of cycling (1.sup.st and 2.sup.nd cycles) for the anode side (FIG. 9B) and the air cathode side (FIG. 9C); Paragraph [0028] Line 1-6; FIG. 10 is in-situ .sup.7Li NMR spectra of Li-Air Battery at 14.1 Tesla, for the 1st and 2nd discharge/charge cycles; Paragraph [0029] Line 1-2). The purpose of doing so is to improve the efficiency and capacity of metal-air and nonmetal-air batteries, to provide vital information about chemical and structural changes, which is critical in mitigating the challenges facing this energy storage device, to provide characterization of variety of batteries.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Telkki in view of Zhang, because Zhang teaches to perform the measurement either during charging or discharging, either while current is flowing, or while current is stopped improves the efficiency and capacity of metal-air and nonmetal-air batteries (Paragraph [0006]), provides vital information about chemical and structural changes, which is critical in mitigating the challenges facing this energy storage device (Paragraph [0082] ), provides characterization of variety of batteries.


Regarding claim 8, Telkki fails to teach a method, wherein the internal characteristic measured is a state of charge of the conducting structure; and the state of charge of the conducting structure is measured by converting the frequency distribution of the detection medium into a state of charge.
ZHENG teaches metal-air and metal-free air batteries, and more particularly to apparatus and methods for monitoring the operation of such batteries (Paragraph [0003] Line 2-3); wherein 
the internal characteristic measured is a state of charge of the conducting structure; and the state of charge of the conducting structure is measured by converting the frequency distribution of the detection medium into a state of charge (FIG. 12 presents in-situ NMR spectra of Li-air battery at 14.1 Tesla, for the 3.sup.rd, 4.sup.th and 5.sup.th discharge/charge cycles. However, during the charging process, with voltage curves C1 and C2 (FIG. 9A), C3 C4 and C5 (FIG. 11A), if the Li discharge products were completely decomposed back into reactants, the broad peaks should have mostly reduced by the end of charge cycles. However, the pseudo-2d spectra (FIG. 9B and FIG. 11B) are mostly unchanged during this period, as also clearly seen from the spectra of end-of-discharge and end-of-charge states shown in FIG. 10 (cycles 1 and 2). Similar behavior is observed for the remaining cycles, shown in FIG. 12 (cycles 3, 4 and 5); Paragraph [0078] Line 1-12). The purpose of doing so is to improve the efficiency and capacity of metal-air and nonmetal-air batteries, to provide vital information about chemical and structural changes, which is critical in mitigating the challenges facing this energy storage device, to provide characterization of variety of batteries.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Telkki in view of Zhang, because Zhang teaches to the internal characteristic measured is a state of charge of the conducting structure; improves the efficiency and capacity of metal-air and nonmetal-air batteries (Paragraph [0006]), provides vital information about chemical and structural changes, which is critical in mitigating the challenges facing this energy storage device (Paragraph [0082] ), provides characterization of variety of batteries.


Regarding claim 9, Telkki teaches a method, wherein 
the conducting structure is a catalyst material (The sample unit 200 further includes a liquid-phase medium inserted into the container 202. The medium is typically introduced into the container 202 such that the surface of the medium remains on the top of the coil region 218 of the NMR apparatus 100. The medium provides a bath for the porous substance and penetrates into the pores of the porous substance. As a result, a portion of the medium is confined to the pores. The portion of the medium confined to the pores is also referred to as the confined medium; Paragraph [0029] Line 1-7).


Regarding claim 12, Telkki teaches a method, wherein the method 
comprises immersing the container housing the conducting structure in the detection medium (The sample including the porous substance and a medium with a confined portion 222 confined into the pores of the porous substance and a bulk portion 216 surrounding at least a portion of the porous substance, the sample further including probe gas soluble to the medium and inert to the medium and to the porous substance and having a nuclear magnetic response to electromagnetic stimulation; Paragraph [0088] Line 6-8).


Regarding claim 13, Telkki teaches a method, wherein the method 
comprises providing the detection medium [216] at a predetermined distance from the structure (The sample unit 200 further includes a liquid-phase medium inserted into the container 202. The medium is typically introduced into the container 202 such that the surface of the medium remains on the top of the coil region 218 of the NMR apparatus 100. The medium provides a bath for the porous substance and penetrates into the pores of the porous substance. As a result, a portion of the medium is confined to the pores. The portion of the medium confined to the pores is also referred to as the confined medium; Paragraph [0029] Line 1-7; Figure 2B shows the distance the detection medium [216] at a predetermined distance from the structure).
Telkki does not specifically disclose the structure is a conducting structure.
ZHENG teaches metal-air and metal-free air batteries, and more particularly to apparatus and methods for monitoring the operation of such batteries (Paragraph [0003] Line 2-3), wherein 
the structure is a conducting structure (Apparatus can be used not only for in-situ NMR spectroscopy of metal-air and metal-free air batteries, but also for other electrochemical systems such as Li-ion batteries, Li-ion capacitors, supercapacitors; Paragraph [0081] Line 8-10). The purpose of doing so is to improve the efficiency and capacity of metal-air and nonmetal-air batteries, to provide vital information about chemical and structural changes, which is critical in mitigating the challenges facing this energy storage device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Telkki in view of Zhang, because Zhang teaches to include a conducting structure improves the efficiency and capacity of metal-air and nonmetal-air batteries (Paragraph [0006]), provides vital information about chemical and structural changes, which is critical in mitigating the challenges facing this energy storage device (Paragraph [0082]).


Regarding claim 14, Telkki teaches a method, wherein 
the detection medium comprises water or water doped with a paramagnetic species (The sample unit 200 further includes a liquid-phase medium inserted into the container 202. The medium is typically introduced into the container 202 such that the surface of the medium remains on the top of the coil region 218 of the NMR apparatus 100; Paragraph [0029] Line 1-5).

Regarding claim 16, Telkki teaches a system for diagnosing internal characteristics of a structure [106] in Figure 1 (A method of determining a pore characteristic of a porous substance, a preparation method of preparing a sample for the determination of a pore characteristic of a porous substance with nuclear magnetic resonance spectroscopy; Paragraph [0001] Line 1-5; In 804, a sample is subjected to an external magnetic field 128; Paragraph [0088] Line 1-12; Figure 8), the system comprising: 
an NMR/MRI magnet [102, 104] (FIG. 1, an example of an NMR (Nuclear Magnetic Resonance) apparatus 100 for NMR measurements; Paragraph [0020] line 1-2; The magnetizing units 102, 104 generate an external magnetic field 128 applied to the sample unit 106, thus inducing a macroscopic magnetization of the NMR active nuclei of substances placed in the sample unit 106; Paragraph [0020] Line 5-9; In 804, a sample is subjected to an external magnetic field 128; Paragraph [0088] Line 1-2; Figure 8);
at least one radiofrequency coil [118] removably positioned within the NMR/MRI magnet [102, 104] (an induction coil 118 placed in the vicinity of the sample unit 106; Paragraph [0021] Line 4-5);
a holder configured to receive a structure [106] (The NMR apparatus 100 includes magnetizing units (M1, M2) 102, 104 and a sample unit 106 placed typically inside the magnetizing units 102, 104; Paragraph [0020] Line 3-5); and 
a detection medium [216] (The sample including the porous substance and a medium with a confined portion 222 confined into the pores of the porous substance and a bulk portion 216 surrounding at least a portion of the porous substance, the sample further including probe gas soluble to the medium and inert to the medium and to the porous substance and having a nuclear magnetic response to electromagnetic stimulation; Paragraph [0088] Line 6-8);
wherein internal characteristics of the structure [214 A, 214B] are obtain (The influence of the pores 214A, 214B on the confined medium 222 depends on a pore characteristic, such as the size, of the pore 214A, 214B, and consequently, the response signal 122 generated in the probe gas confined to the pore 214A, 214B carries information of the pore characteristic in the frequency content of the response signal 122. In a practical NMR measurement, a porous substance includes a plurality of pores 214A, 214B with different pore characteristics, and the response signal 122 is contributed by a spectrum element characterizing each pore 214A, 214B. Thereby, the response signal 122 includes a frequency distribution that characterizes the pore characteristic distribution of the sample; Paragraph [0044] Line 1-13; Response signal 122 includes frequency distribution which characterize the pore characteristics) by 
obtaining a frequency distribution of the detection medium [216] (The medium is selected so that a magnetic environment is generated for the probe gas confined to the pores 214A, 214B that differs from the magnetic environment of the probe gas dissolved in the bulk medium 216. The different magnetic environments in the pores 214A, 214B and in the bulk medium 216 result in frequency characteristics of the response signal 122 (relation between the medium and the porous material) being generated in the pores 214A, 214B that differs from frequency characteristics being generated in the bulk medium 216. The difference in the magnetic environment in the pores 214A, 214B and in the bulk medium 216, respectively, arises from a physical influence of the pore cavity to the medium; Paragraph [0043] Line 1-12); 
characterizing frequency changes in the distribution of frequency (frequency content of the response signal 122 is generated because of the frequency difference between the different frequency changes of the medium and structure) (The influence of the pores 214A, 214B on the confined medium 222 depends on a pore characteristic, such as the size, of the pore 214A, 214B, and consequently, the response signal 122 generated in the probe gas confined to the pore 214A, 214B carries information of the pore characteristic in the frequency content of the response signal 122. In a practical NMR measurement, a porous substance includes a plurality of pores 214A, 214B with different pore characteristics, and the response signal 122 is contributed by a spectrum element characterizing each pore 214A, 214B. Thereby, the response signal 122 includes a frequency distribution that characterizes the pore characteristic distribution of the sample; Paragraph [0044] Line 1-13; Response signal 122 includes frequency distribution which characterize the pore characteristics) by exciting nuclear or electronic spins within a detection medium (The sample including the porous substance and a medium with a confined portion 222 confined into the pores of the porous substance and a bulk portion 216 surrounding at least a portion of the porous substance, the sample further including probe gas soluble to the medium and inert to the medium and to the porous substance and having a nuclear magnetic response to electromagnetic stimulation; Paragraph [0088] Line 6-8) using a first electromagnetic signal having a first frequency (The NMR apparatus 100 further comprises stimulation means 108, 118 for providing an electromagnetic stimulation for the sample unit 106. The stimulation means typically include a signal generator (SG) 108 and an induction coil 118 placed in the vicinity of the sample unit 106. The signal generator 108 generates an electric signal 120 including radio frequencies that correspond to the energy differences between spin states of the NMR active spins of the substances placed in the external magnetic field 128; Paragraph [0021] Line 1-9; In 806, electromagnetic stimulation is applied to the sample, the electromagnetic stimulation being selected to induce at least one response signal 122 in the probe gas. The electromagnetic stimulation is selected to induce a first response signal 514 in the probe gas dissolved in the confined portion 402 and second response signal 516 in the probe gas dissolved in the bulk portion 404; Paragraph [0089] Line 1-8; Electrical signal including radio frequency which creates the response signal and the response signal corresponds to radio frequency is the first frequency);
receiving a second electromagnetic signal having a second frequency from the detection medium (The NMR apparatus 100 further comprises detection means 110, 116 for detecting the response of the NMR active nuclei of the substance placed in the sample unit 106 to the electromagnetic stimulation provided by the stimulation means 108, 118. The detection coil 116 transforms the internal magnetic field into a response signal 122 that characterizes the spin energy levels of the NMR active nuclei of the substances placed in the sample unit 106. A plurality of NMR signals shown in a same scale is referred to as an NMR spectrum. The NMR spectrum may be formed by combining different frequency components of the NMR signal measured at different time instants or by obtaining the different frequency components of the NMR signal in a single measurement or in a series of successive measurements; Paragraph [0022] Line 1-27; different frequency component is obtained in a single measurement and the obtained different frequency is the second frequency; It is customary to present the response signal 122 in the frequency domain. In such a case, the response signal 122 is presented in a chemical shift scale that characterizes the frequency content of the response signal 122 in relation to a known reference, such as tetramethyl silane (TMS); Paragraph [0023] Line 1-6; In 808, the at least one response signal is recorded. In an embodiment of the invention, the first response signal 514 and the second response signal 516 are recorded; Paragraph [0090] Line 1-3).
Telkki discloses obtaining a frequency distribution of the detection medium and characterizing frequency changes in the distribution of frequency.
However, Telkki fails to teach that the structure is a conducting structure and obtaining a first distribution of frequencies of the detection medium and a second distribution of frequencies of the detection medium, and characterizing frequency changes between the first distribution of frequencies of the detection medium and the second distribution of frequencies of the detection medium, wherein the detection medium is external to the conducting structure.
ZHENG teaches metal-air and metal-free air batteries, and more particularly to apparatus and methods for monitoring the operation of such batteries (Paragraph [0003] Line 2-3), wherein 
the structure is a conducting structure (Apparatus can be used not only for in-situ NMR spectroscopy of metal-air and metal-free air batteries, but also for other electrochemical systems such as Li-ion batteries, Li-ion capacitors, supercapacitors; Paragraph [0081] Line 8-10) and 
obtaining a first distribution of frequencies of the detection medium and a second distribution of frequencies of the detection medium (The in-situ .sup.7Li NMR spectra of Li-air Battery at 14.1 Tesla, for the 1.sup.st and 2.sup.nd Discharge/Charge Cycles is shown in FIG. 10. FIG. 10 shows the in-situ recorded .sup.7Li NMR spectra at 233 MHz (external magnetic field B.sub.0=14T) of a single sample of Li-air battery over first two discharge/charge cycles. The NMR spectra of a single sample of Li-air battery over multiple cycles was recorded; Paragraph [0071] Line 1-7; Figure 10 shows the NMR spectra in different cycle which represents different frequency distribution. First cycle represent first frequency distribution and second cycle represents second frequency distribution), 
characterizing frequency changes between the first distribution of frequencies of the detection medium and the second distribution of frequencies of the detection medium ([0072] A gradual increase in the area and broadening of the narrow electrolyte peak is observed with the increase in cycling (1st and 2nd discharge), pointing towards the gradual accumulation of discharge products in the porous carbon cathode, with the broadened signal indicating the chemical shift anisotropy pattern of lithium products. This is actually a superposition of a few extremely broad peaks arising from the products formed during the discharging process due to oxidation reactions involving lithium ions; Paragraph [0072] Line 1-9; By changing the frequency as shown by changing the cycle in figure 10 electrolyte peak is changing because of the oxidation reaction of the detection medium with the conducting structure), wherein 
the detection medium [44] is external to the conducting structure [Battery] (FIGS. 2-4 illustrate a container apparatus 44 and battery assembly; Paragraph [0049] Line 1; Figure 2 shows that the detection medium external to the conducting structure).
The purpose of doing so is to improve the efficiency and capacity of metal-air and nonmetal-air batteries, to provide vital information about chemical and structural changes, which is critical in mitigating the challenges facing this energy storage device, to provide characterization of variety of batteries.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Telkki in view of Zhang, because Zhang teaches to include a conducting structure and to obtain a first distribution of frequencies of the detection medium and a second distribution of frequencies of the detection medium improves the efficiency and capacity of metal-air and nonmetal-air batteries (Paragraph [0006]), provides vital information about chemical and structural changes, which is critical in mitigating the challenges facing this energy storage device (Paragraph [0082] ), provides characterization of variety of batteries.

Regarding claim 17, Telkki teaches a system, wherein the holder comprises
a first detection medium chamber [208] in Figure 2A configured to receive a volume of the detection medium (The excess medium 208 above the measurement layer 210 forms a medium layer 208. The measurement layer 210 is primarily subjected to NMR measurement when determining a pore characteristic of the porous substance; Paragraph [0033] line 1-4); 
a second detection medium chamber [206] configured to receive a volume of the detection medium (The excess probe gas typically forms a probe gas layer 206 in the sample unit 200. A portion of the probe gas is transferred into the pores 214A, 214B as dissolved in the confined medium 222. A portion of the probe gas is dissolved in the bulk medium 216; Paragraph [0038] Line 1-5), and
a structure chamber [210] provided between the first detection medium chamber and the second detection medium chamber, and configured to receive the structure [214A, 214B] (FIG. 2B shows an example of the structure of the measurement layer 210. The porous substance is presented by particles 212A, 212B having pores 214A, 214B that confine the confined medium 222. The bulk medium 216 surrounds the particles 212A, 212B; Paragraph [0034] Line 1-5).


Regarding claim 18, Telkki teaches a system, further comprising:
a plurality of containers arranged around the holder and a predetermined distance from the holder, each container housing a volume of a detection medium (FIG. 2B shows an example of the structure of the measurement layer 210. The porous substance is presented by particles 212A, 212B having pores 214A, 214B that confine the confined medium 222. The bulk medium 216 surrounds the particles 212A, 212B; Paragraph [0034] Line 1-5).


Regarding claim 19, Telkki fails to teach a system, wherein the conducting structure comprises a battery, a capacitor, a supercapacitor, or a fuel cell.
ZHENG teaches metal-air and metal-free air batteries, and more particularly to apparatus and methods for monitoring the operation of such batteries (Paragraph [0003] Line 2-3), wherein 
the conducting structure comprises a battery, a capacitor, a supercapacitor, or a fuel cell (Apparatus can be used not only for in-situ NMR spectroscopy of metal-air and metal-free air batteries, but also for other electrochemical systems such as Li-ion batteries, Li-ion capacitors, supercapacitors; Paragraph [0081] Line 8-10). The purpose of doing so is to improve the efficiency and capacity of metal-air and nonmetal-air batteries, to provide vital information about chemical and structural changes, which is critical in mitigating the challenges facing this energy storage device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Telkki in view of Zhang, because Zhang teaches to include a conducting structure as a battery, a capacitor, a supercapacitor, or a fuel cell. improves the efficiency and capacity of metal-air and nonmetal-air batteries (Paragraph [0006]), provides vital information about chemical and structural changes, which is critical in mitigating the challenges facing this energy storage device (Paragraph [0082]).


Regarding claim 20, Telkki teaches a system, wherein 
the detection medium comprises water or water doped with a paramagnetic species (The sample unit 200 further includes a liquid-phase medium inserted into the container 202. The medium is typically introduced into the container 202 such that the surface of the medium remains on the top of the coil region 218 of the NMR apparatus 100; Paragraph [0029] Line 1-5).


Regarding claim 21, Telkki fails to teach a method, wherein the frequency changes are indirect measurements of the conducting structure.
ZHENG teaches metal-air and metal-free air batteries, and more particularly to apparatus and methods for monitoring the operation of such batteries (Paragraph [0003] Line 2-3), 
wherein the frequency changes are indirect measurements of the conducting structure (The in-situ .sup.7Li NMR spectra of Li-air Battery at 14.1 Tesla, for the 1.sup.st and 2.sup.nd Discharge/Charge Cycles is shown in FIG. 10. FIG. 10 shows the in-situ recorded .sup.7Li NMR spectra at 233 MHz (external magnetic field B.sub.0=14T) of a single sample of Li-air battery over first two discharge/charge cycles. The NMR spectra of a single sample of Li-air battery over multiple cycles was recorded; Paragraph [0071] Line 1-7; Figure 10 shows the NMR spectra in different cycle which represents different frequency distribution. First cycle represent first frequency distribution and second cycle represents second frequency distribution; A gradual increase in the area and broadening of the narrow electrolyte peak is observed with the increase in cycling (1st and 2nd discharge), pointing towards the gradual accumulation of discharge products in the porous carbon cathode, with the broadened signal indicating the chemical shift anisotropy pattern of lithium products. This is actually a superposition of a few extremely broad peaks arising from the products formed during the discharging process due to oxidation reactions involving lithium ions; Paragraph [0072] Line 1-9; By changing the frequency as shown by changing the cycle in figure 10 electrolyte peak is changing because of the oxidation reaction of the detection medium with the conducting structure and therefore, frequency change is indirectly measuring by measuring cycle to determine electrolyte peak). The purpose of doing so is to improve the efficiency and capacity of metal-air and nonmetal-air batteries, to provide vital information about chemical and structural changes, which is critical in mitigating the challenges facing this energy storage device, to provide characterization of variety of batteries.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Telkki in view of Zhang, because Zhang teaches to obtain the frequency changes are indirect measurements of the conducting structure improves the efficiency and capacity of metal-air and nonmetal-air batteries (Paragraph [0006]), provides vital information about chemical and structural changes, which is critical in mitigating the challenges facing this energy storage device (Paragraph [0082] ), provides characterization of variety of batteries.


Claims 4-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Telkki ‘184 A1 in view of Zheng ’540 A1, as applied to claim 1 above, and further in view of Wang et al. (Hereinafter “Wang”) in the US Patent Application Publication Number US 20070027532 A1.


Regarding claim 4, the combination of Telkki and ZHENG fails to teach a method, wherein the internal characteristics of the conducting structure are modeled on the basis of magnetic susceptibility differences and changes within the conducting structure.
Wang teaches in FIGS. 1 and 1A, the sealed container 12 is comprised of one or more nano-magnetic particles 32. Furthermore, in the embodiment depicted in FIGS. 1 and 1A, a film 16 is disposed around sealed container 12, and this film may also be comprised of nano-magnetic particles 32 (Paragraph [0095] Line 1-6), wherein 
the internal characteristics of the conducting structure are modeled on the basis of magnetic susceptibility differences and changes within the conducting structure (Referring again to FIG. 11, and in the embodiment depicted therein, the ideal magnetization response is illustrated by line 604, which is the response of the coated substrate of one aspect of the embodiment, and wherein the slope is substantially zero. As used herein, and with regard to FIG. 11, the term substantially zero includes a slope will produce an effective magnetic susceptibility of from about 1.times.10.sup.-7 to about 1.times.10.sup.-8 centimeters-gram-second (cgs); Paragraph [0318] Line 1-8; Figure 11 shows susceptibility difference). The purpose of doing so is to determine the internal characteristics of the structure more accurately, to cancel, or compensate for, the response of any particular structure when exposed to an MRI field.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Telkki and Zheng in view of Wang, because Wang teaches to model the characteristics on the basis of magnetic susceptibility determines the internal characteristics of the structure more accurately, cancels, or compensates for, the response of any particular structure when exposed to an MRI field (Paragraph [0306]).

Regarding claim 5, the combination of Telkki and Zheng fails to teach a method, wherein modeling on the basis of magnetic susceptibility differences and changes within the conducting structure comprises: assigning one or more regions within the conducting structure a given magnetic susceptibility; and calculating a generated magnetic field based on an effect on the detection medium, wherein susceptibilities of the one or more regions form parameters configured to be fit by minimizing differences between a calculated frequency distribution and a measured frequency distribution in the detection medium.
Wang teaches in FIGS. 1 and 1A, the sealed container 12 is comprised of one or more nano-magnetic particles 32. Furthermore, in the embodiment depicted in FIGS. 1 and 1A, a film 16 is disposed around sealed container 12, and this film may also be comprised of nano-magnetic particles 32 (Paragraph [0095] Line 1-6), wherein 
modeling on the basis of magnetic susceptibility differences and changes within the conducting structure comprises: assigning one or more regions within the conducting structure a given magnetic susceptibility; and calculating a generated magnetic field based on an effect on the detection medium, wherein susceptibilities of the one or more regions form parameters configured to be fit by minimizing differences between a calculated frequency distribution and a measured frequency distribution in the detection medium (Referring again to FIG. 11, and in the embodiment depicted therein, the ideal magnetization response is illustrated by line 604, which is the response of the coated substrate of one aspect of the embodiment, and wherein the slope is substantially zero. As used herein, and with regard to FIG. 11, the term substantially zero includes a slope will produce an effective magnetic susceptibility of from about 1.times.10.sup.-7 to about 1.times.10.sup.-8 centimeters-gram-second (cgs); Paragraph [0318] Line 1-8; Paragraph [0319] Figure 11 shows susceptibility difference). The purpose of doing so is to determine the internal characteristics of the structure more accurately, to cancel, or compensate for, the response of any particular structure when exposed to an MRI field.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Telkki and Zheng in view of Wang, because Wang teaches to model the characteristics on the basis of magnetic susceptibility determines the internal characteristics of the structure more accurately, cancels, or compensates for, the response of any particular structure when exposed to an MRI field (Paragraph [0306]).

Regarding claim 6, the combination of Telkki and Zheng fails to teach a method, wherein the internal characteristics of the conducting structure are modeled on the basis of current distributions within the conducting structure.
Wang teaches in FIGS. 1 and 1A, the sealed container 12 is comprised of one or more nano-magnetic particles 32. Furthermore, in the embodiment depicted in FIGS. 1 and 1A, a film 16 is disposed around sealed container 12, and this film may also be comprised of nano-magnetic particles 32 (Paragraph [0095] Line 1-6), wherein 
the internal characteristics of the conducting structure are modeled on the basis of current distributions within the conducting structure (In FIG. 37, when the nanomagnetic material is in the form of a thin film disposed upon a nonmagnetic substrate, the relative magnetic permeability (i.e., the slope of the plot 7020) increases from an alternating current frequency of 10 hertz to a frequency at which the magnetic resonance frequency occurs (at point 7002 in FIG. 37), which generally is at a frequency in excess of 1 gigahertz; Paragraph [0188] Line 1-8). The purpose of doing so is to determine the internal characteristics of the structure more accurately and to cancel, or compensate for, the response of any particular structure when exposed to an MRI field.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Telkki and ZHENG in view of Wang, because Wang teaches to model the characteristics on the basis of current distribution determines the internal characteristics of the structure more accurately and cancels, or compensates for, the response of any particular structure when exposed to an MRI field (Paragraph [0306]).

Regarding claim 7, the combination of Telkki and Zheng fails to teach a method, wherein modeling on the basis of current distributions within the conducting structure comprises: assigning one or more regions within the conducting structure a given current distribution; and calculating a generated magnetic field based on an effect on the detection medium, wherein amplitudes of current distributions of the one or more regions form parameters configured to be fit by minimizing differences between a calculated frequency distribution and a measured frequency distribution in the detection medium..
Wang teaches in FIGS. 1 and 1A, the sealed container 12 is comprised of one or more nano-magnetic particles 32. Furthermore, in the embodiment depicted in FIGS. 1 and 1A, a film 16 is disposed around sealed container 12, and this film may also be comprised of nano-magnetic particles 32 (Paragraph [0095] Line 1-6), wherein 
wherein modeling on the basis of current distributions within the conducting structure comprises:
assigning one or more regions within the conducting structure a given current distribution; and
calculating a generated magnetic field based on an effect on the detection medium, wherein amplitudes of current distributions of the one or more regions form parameters configured to be fit by minimizing differences between a calculated frequency distribution and a measured frequency distribution in the detection medium. (In FIG. 37, when the nano-magnetic material is in the form of a thin film disposed upon a nonmagnetic substrate, the relative magnetic permeability (i.e., the slope of the plot 7020) increases from an alternating current frequency of 10 hertz to a frequency at which the magnetic resonance frequency occurs (at point 7002 in FIG. 37), which generally is at a frequency in excess of 1 gigahertz; Paragraph [0188] Line 1-8; Paragraph [0190]). The purpose of doing so is to determine the internal characteristics of the structure more accurately.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Telkki and Zheng in view of Wang, because Wang teaches to model the characteristics on the basis of current distribution determines the internal characteristics of the structure more accurately.

Regarding claim 10, the combination of Telkki and Zheng fails to teach a method, wherein indirectly measuring internal characteristics of the conducting structure occurs in the presence of electrical current flow.
Wang teaches in FIGS. 1 and 1A, the sealed container 12 is comprised of one or more nano-magnetic particles 32. Furthermore, in the embodiment depicted in FIGS. 1 and 1A, a film 16 is disposed around sealed container 12, and this film may also be comprised of nano-magnetic particles 32 (Paragraph [0095] Line 1-6), wherein 
indirectly measuring internal characteristics of the conducting structure occurs in the presence of electrical current flow (In FIG. 37, when the nano-magnetic material is in the form of a thin film disposed upon a nonmagnetic substrate, the relative magnetic permeability (i.e., the slope of the plot 7020) increases from an alternating current frequency of 10 hertz to a frequency at which the magnetic resonance frequency occurs (at point 7002 in FIG. 37), which generally is at a frequency in excess of 1 gigahertz; Paragraph [0188] Line 1-8). The purpose of doing so is to determine the internal characteristics of the structure more accurately.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Telkki and Zheng in view of Wang, because Wang teaches to measure indirectly internal characteristics of the conducting structure in the presence of electrical current flow determines the internal characteristics of the structure more accurately.

Regarding claim 11, the combination of Telkki and Zheng fails to teach a method, comprising extracting properties of current distributions.
Wang teaches in FIGS. 1 and 1A, the sealed container 12 is comprised of one or more nano-magnetic particles 32. Furthermore, in the embodiment depicted in FIGS. 1 and 1A, a film 16 is disposed around sealed container 12, and this film may also be comprised of nano-magnetic particles 32 (Paragraph [0095] Line 1-6), comprising 
extracting properties of current distributions (In FIG. 37, when the nano-magnetic material is in the form of a thin film disposed upon a nonmagnetic substrate, the relative magnetic permeability (i.e., the slope of the plot 7020) increases from an alternating current frequency of 10 hertz to a frequency at which the magnetic resonance frequency occurs (at point 7002 in FIG. 37), which generally is at a frequency in excess of 1 gigahertz; Paragraph [0188] Line 1-8). The purpose of doing so is to determine the internal characteristics of the structure more accurately.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Telkki and ZHENG in view of Wang, because Wang teaches to extract properties of current distributions determines the internal characteristics of the structure more accurately.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Telkki ‘184 A1 in view of Zheng ’540 A1, as applied to claim 1 above, and further in view of Marble et al. (Hereinafter “Marble”) in the US Patent Application Publication Number US 20090066331 A1


Regarding claim 15, the combination of Telkki and ZHENG fails to teach a method, wherein the method comprises measuring magnetic fields with Single Point Ramped Imaging with T1 Enhancement (SPRITE).
Marble teaches nuclear magnetic resonance techniques in general, and to a probe, system and method suitable for unilateral nuclear magnetic resonance (Paragraph [0003] Line 1-3), wherein 
the method comprises measuring magnetic fields with Single Point Ramped Imaging with T1 Enhancement (SPRITE) (The coil patterns were first simulated using the Biot-Savart law, and the transverse field intensity integrated over a 1 cm depth to give the plots shown. A 5 cm by 5 cm by 1 cm thick rubber sample was then imaged at 8.3 MHz using the SPRITE MRI technique using each coil; Paragraph [0044] Line 3-7). The purpose of doing so is to calculate the magnetic field accurately, to define a local sensitive spot in which bulk relaxation time or diffusion measurements can be made.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Telkki and ZHENG in view of Marble, because Marble teaches to measure magnetic field with Single Point Ramped Imaging with T1 Enhancement (SPRITE) calculates the magnetic field accurately, defines a local sensitive spot in which bulk relaxation time or diffusion measurements can be made (Paragraph [0005]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866